Citation Nr: 0031288	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for malaria.

4.  Entitlement to a compensable evaluation for residual 
scarring from shell fragment wounds to the left chest wall 
and left thigh.  

5.  Entitlement to the assignment of a higher evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964 and June 1965 to July 1968.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

A January 1999 rating decision granted service connection for 
PTSD, determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for malaria, denied service connection for hearing loss and 
denied an increased rating for scar residuals.  The next 
month the RO increased the evaluation assigned for PTSD.  In 
March 1999, the veteran submitted a notice of disagreement 
(NOD) to the aforementioned issues and also referred to 
tinnitus.  A March 1999 rating action denied service 
connection for tinnitus.  A statement of the case (SOC) was 
issued which included the issues of whether the veteran had 
submitted new and material evidence to reopen a claim for 
service connection for malaria, an increased rating for scar 
residuals and service connection for hearing loss and 
tinnitus.  A VA Form 9 was submitted in May 1999 that 
referred to the issues of whether the veteran had submitted 
new and material evidence to reopen a claim for service 
connection for malaria, an increased rating for scar 
residuals, and service connection for hearing loss and 
tinnitus.

In regard to the issue of service connection for tinnitus, if 
the May 1999 VA Form 9 is the NOD, we have a situation in 
which the SOC was issued before the NOD.  This is not the 
usual sequence of events.  See 38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 19.25 et seq. and 20.200 et seq.

In Beyrle v. Brown, 9 Vet. App. 27 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), found no evidence in the 
record that the veteran had filed a substantive appeal after 
a supplemental statement of the case concerning the issues, 
but also found that the Board had waived the filing of the 
substantive appeal by proceeding to review the claims.  Id. 
at 28.  The Court cited to Rowell v. Principi, 4 Vet. App. 9 
(1993), for the principle that the lack of a timely filed 
substantive appeal does not deprive the Board of jurisdiction 
over an appeal initiated by a timely NOD.  

I have carefully considered the actions and statements of the 
RO and the appellant in this case.  The May 1999 SOC, 
although out of the normal sequence, was not inadequate in 
substance, and gave the veteran the information that he 
needed to file his arguments on appeal, which would normally 
be the substantive appeal in the usual sequence of events.  
In fact, his VA Form 9 contained arguments based on the 
information in the SOC.  As the Board has jurisdiction with a 
timely filed NOD, and as I do not see that the veteran would 
be prejudiced by the Board considering his appeal now, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Board will 
review the issue of entitlement to service connection for 
tinnitus.

As discussed below, the issues concerning entitlement to 
service connection for hearing loss and tinnitus, and 
entitlement to the assignment of a higher evaluation for 
PTSD, will be remanded.


FINDINGS OF FACT

1.  A July 1969 rating decision denied service connection for 
malaria.

2.  The evidence submitted since the RO's July 1969 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The residual scars from the veteran's shell fragment 
wound to left chest wall and left thigh are not tender, 
painful, ulcerated, poorly nourished, or productive of 
functional impairment.  

CONCLUSIONS OF LAW

1.  The July 1969 decision of the RO denying entitlement to 
service connection for malaria is final; the additional 
evidence received since the RO's July 1969 denial of 
entitlement to service connection for malaria is not new and 
material, and the veteran's claim for benefits has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).

2.  The criteria for a compensable rating for superficial 
scars of the left chest wall and left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material evidence

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for malaria is not 
only new and material, but also is sufficient to grant 
service connection, particularly when that evidence is 
considered in light of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike 
Graves, the appellant has not put VA on notice of the 
existence of any other specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.  Here, the RO fulfilled its obligation in its 
rating decision and SOC in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.

As explained below, none of the evidence added to the record 
since the RO's 1969 decision, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting evidence of the claimed 
disability, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection.  

In July 1969, the RO denied service connection for malaria 
noting that there was no evidence of malaria or residuals.  
The July 1969 rating decision is the last final decision on 
the issue of service connection for malaria.  Therefore, the 
Board shall review the evidence of record at the time of, and 
evidence submitted since, this RO decision.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as a post service 
VA examination report.  

The veteran service medical records show that the veteran was 
hospitalized for 3 days in June 1966 for headaches and fever.  
The diagnosis was fever, undetermined origin.  Later that 
month, he was hospitalized for recurrent episodes of 
dizziness, headaches and weakness.  During hospitalization he 
also received treatment for hookworm.  The diagnoses were 
1)seizure disorder, somato-sensory type, manifested by 
headaches and dizzy spells; and 2) hookworm.  

Post service records show that the veteran underwent VA 
examination in May 1969.  He reported a history of receiving 
treatment for fever and chills during service.  The 
laboratory studies were negative for malarial parasites.  The 
examiner was unable to find any residuals of malaria.  

Records submitted after the July 1969 rating decision include 
written statements of the veteran and VA medical records.  
After a review of the record, the Board concludes that this 
evidence is not new and material.  Accordingly, the claim is 
not reopened.  

The veteran's written statements regarding malaria, for the 
most part, basically recount his earlier statements.  They 
are in essence cumulative and redundant.  Despite the 
statements of the veteran to the effect that he has malaria 
residuals, there is no objective medical evidence showing the 
presence of malaria residuals.  I find the absence of 
evidence of malaria residuals in the clinical records more 
probative than the veteran's statements in this regard. 

The additional clinical records simply show that the veteran 
is receiving treatment for unrelated disabilities.  The 
current treatment records fail to document any residuals of 
malaria.  Although this medical evidence is new, and reports 
current unrelated diagnoses, this additional documentation 
solely addresses the veteran's current medical condition, 
without commenting on the veteran's claimed malaria 
residuals.  Not only do the clinical records pertain to 
treatment provided years after separation from active 
service, this evidence does not address or contradict the 
reasoning offered in support of the prior decision.  It has 
no bearing on the issue of service incurrence and therefore, 
is not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).

As none of the evidence added to the record since the RO's 
1969 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting evidence of malaria residuals, the Board concludes 
that it does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  
Therefore, the RO's decision in July 1969 remains final, and 
the claim is not reopened.

II.  Increased Rating 

The veteran contends that he should be granted an increased 
rating for his service connected scars.  He maintains that 
his symptoms have increased in severity and the current 
disability evaluation does not adequately reflect the true 
severity of his disability.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

A July 1969 rating action granted service connection for 
superficial scars from shell fragment wounds to the left 
thigh and chest wall.  A noncompensable was assigned which 
has been in effect since that time. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating may be granted for a superficial scar that is poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Under certain circumstances, assigning a separate rating for 
a scar would not result in pyramiding.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on pain and 
tenderness, and another separate rating based on limitation 
of function such as limitation of motion.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

A May 1969 VA examination report shows that the veteran 
reported receiving fragment wounds to the left leg and left 
side.  On examination, there were four 1-inch irregular 
shaped scars on the left mid thigh internal surface.  They 
were all well healed and nontender.  They did not interfere 
with the function of the thigh.  There was no evidence of 
abnormality or deformity.  

There was a one inch well-healed linear superficial scar on 
the left lower chest wall in the mid axillary line.  There 
was one-inch circular well-healed superficial scar in the 
same area.  The scars did not interfere with the action of 
the chest.  The veteran reported slight tenderness in that 
area 

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected scars.  The Board notes that while the 
veteran reported some tenderness in the scars in the chest 
area they are not inflamed, keloid, or adherent.  They do not 
limit normal motion of the parts involved.  There is no 
reported muscle loss or herniation.  Nor are they poorly 
nourished with repeated ulceration.  The Board recognizes 
that weakness is also as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  However, the veteran has not identified 
any functional limitations caused by his scars.  The record 
as a whole does not show that the scars are productive of any 
significant functional impairment, nor otherwise disabling.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for scars of the left thigh and 
left chest wall are not met.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for malaria, the 
benefits sought on appeal are denied.

A compensable rating for superficial scars of the left chest 
wall and left thigh is denied.


REMAND

The veteran claims that his psychiatric symptoms have 
increased.  He was notified in February 1999 that he had been 
granted a 50 percent rating for PTSD, effective November 17, 
1997.  In March 1999, the veteran indicated that he disagreed 
with the decision.  The May 1999 SOC that was issued 
following the NOD did not include the issue of the assignment 
of a higher disability evaluation for PTSD.  The Court has 
held that, in such instances, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran also claims that he has hearing loss and tinnitus 
that resulted from acoustic trauma received during service.  
The record includes a May 1998 audiogram that appears to show 
hearing loss.  The RO found that claims of service connection 
for tinnitus and hearing loss were not well grounded.  
Effective November 9, 2000, Public Law 106-475, The Veterans 
Claims Assistance Act of 2000, became effective and amplified 
the duty to assist previously mandated by 38 U.S.C. § 
5107(a).  This law eliminates the concept of a well-grounded 
claim, and redefines the VA duty to assist.  The Act requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that the VA's 
assistance would aid in substantiating the claim. 

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.  The claims concerning service 
connection for tinnitus and hearing loss have not been 
developed in accordance with Public Law 106-475.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule an audiology 
examination.  Any necessary tests and 
studies should be performed.  The 
examiner should review the veteran's 
records and express an opinion as to 
whether the veteran has tinnitus or a 
hearing loss as defined by VA, and if so, 
whether the disorders are related to his 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The report should 
contain the full rationale for all 
opinions expressed.  The veteran's claims 
folder should be available to the 
examiner.

2.  The RO should complete any other 
development it deems necessary including 
all notification requirements, in 
accordance with the pertinent provisions 
of The Veterans Claim Assistance Act, 
Pub. L. 106-475, §§ 3-4, 114 Stat. 2096 
(2000).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims for service connection for hearing 
loss and for tinnitus.  If either of 
these claims remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

4.  The RO should issue a statement of 
the case (SOC) concerning the evaluation 
of the service-connected PTSD - which 
should phrase the issue in accordance 
with Fenderson v. West, 12 Vet. App. 119 
(1999).  The appellant and representative 
should be given the opportunity to 
respond thereto.  The appellant is hereby 
notified that he must file a substantive 
appeal in response to the SOC to complete 
his appeal as to this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


